           Case 1:17-cv-07661-AJN Document 119 Filed 01/25/21 Page 1 of 2

                                                                    New York              Paris
                                                                    Northern California   Madrid
                                                                    Washington DC         Tokyo
                                                                    São Paulo             Beijing
                                                                    London                Hong Kong




Davis Polk & Wardwell LLP   212 450 4000 tel
450 Lexington Avenue        212 701 5800 fax
New York, NY 10017                                                                                    1/25/2021


January 21, 2020

Re:       Josefina S., et al. v. The City of New York, No. 17-CV-07661 (AJN)


Via ECF

Hon. Barbara Moses
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Dear Judge Moses:

         We represent Plaintiffs in the above-referenced action in which we allege that the Defendant
the City of New York’s Administration for Children’s Services (“ACS”) discriminates against parents
with intellectual disabilities. We write jointly, with counsel for Defendant, to request to reschedule
the pre-settlement conference currently scheduled for January 26, 2021 at 12:00 p.m.

         Since the last pre-settlement conference on November 17, 2020, the parties have worked
diligently to address the outstanding issues in the case. After several unsuccessful efforts, earlier
this week we had a potentially encouraging conversation. Next week, Plaintiffs are prepared to
present a significantly different settlement proposal to Defendant. In order to give Defendant time to
assess and respond to this new proposal, we respectfully request that you adjourn the pre-
settlement conference until one of the following dates and times when all of the parties are available:

      •   March 9, 2021 after 12 p.m.
      •   March 10, 2021 after 12 p.m.
      •   March 11, 2021 after 12 p.m.

         This pre-settlement conference was originally scheduled for January 6, 2021 (Dkt. 110). The
parties asked to adjourn this conference once previously (Dkt. 114). Defendant additionally asked
for a date change to that adjournment in order to accommodate the schedule of ACS’s Chief Medical
Officer, Dr. Mendoza, who was present at the November conference (Dkt. 116). Both of those
requests were granted (Dkts. 115, 117).
                  Case 1:17-cv-07661-AJN Document 119 Filed 01/25/21 Page 2 of 2

                                                         2                                 January 21, 2020


        Respectfully submitted,

        /s/ James H.R. Windels                               /s/ Jane Greengold Stevens
        James H.R. Windels                                   Jane Greengold Stevens
        DAVIS POLK & WARDWELL LLP                            Beth Goldman
        450 Lexington Avenue                                 New York Legal Assistance Group
        New York, NY 10017                                   100 Pearl Street
                                                             New York, NY 10004
        Attorneys for Plaintiffs

        /s/ Rosemary C. Yogiaveetil
        Rosemary C. Yogiaveetil
        Assistant Corporation Counsel
        Office of the Corporation Counsel
        100 Church Street
        New York, NY 10007

        Attorney for Defendant


Application GRANTED to the extent that the pre-settlement conference currently scheduled for January 26, 2021
at 12:00 noon is hereby ADJOURNED SINE DIE. The Court does not have availability the week of March 8. If,
after defendant assesses the settlement proposal that plaintiffs intend to present next week, the parties feel that a
further conference with the Court would be helpful, they should contact chambers to determine the Court's
availability and then renew their letter-motion seeking another pre-settlement conference. SO ORDERED.


_______________________________________________
Barbara Moses, U.S.M.J.
January 25, 2021
